Exhibit 10.3

 

SECOND AMENDMENT TO THE
PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT TO THE PURCHASE AND SALE AGREEMENT (this “Amendment”),
dated as of  May 6, 2020, is entered into among each of the entities listed on
the signature pages hereto as a New Originator (each, a “New Originator” and
collectively, the “New Originators”) or as an Existing Originator (each, an
“Existing Originator” and collectively, the “Existing Originators”), LAMAR MEDIA
CORP., a Delaware corporation, as servicer (in such capacity, the “Servicer”)
and LAMAR QRS RECEIVABLES, LLC (the “Buyer”).

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Purchase and
Sale Agreement described below.

BACKGROUND

A.The parties hereto (other than the New Originators) have entered into a
Purchase and Sale Agreement, dated as of December 18, 2018 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Purchase and Sale Agreement”).

B.Concurrently herewith, the Buyer and Lamar TRS Receivables, LLC, as borrowers,
the Servicer and PNC Bank, National Association, as administrative agent and as
a lender (the “Administrative Agent”) are entering into that certain Second
Amendment to the Receivables Financing Agreement, dated as of the date hereof
(the “RFA Amendment”).

C.The New Originators desire to become Originators under the Purchase and Sale
Agreement pursuant to Section 4.3 of the Purchase and Sale Agreement.

D.The parties hereto desire to join the New Originators to the Purchase and Sale
Agreement and to amend the Purchase and Sale Agreement as hereinafter set forth.

NOW THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:

SECTION 1.Amendments to the Purchase and Sale Agreement.  The Purchase and Sale
Agreement is hereby amended as follows:

(a)With respect to the New Originators, each reference in the Purchase and Sale
Agreement to “the Closing Date” or “the date hereof” where applicable to the New
Originators shall be deemed to be a reference to “May 6, 2020”.  

(b)With respect to the New Originators, each reference in the Purchase and Sale
Agreement to “the Cut-Off Date” when applicable to the New Originators shall be
deemed to be a reference to “March 31, 2020”.

(c)Schedule I to the Purchase and Sale Agreement is hereby replaced in its
entirety with Schedule I attached hereto.

(d)Schedule II to the Purchase and Sale Agreement is hereby replaced in its
entirety with Schedule II attached hereto.

(e)Schedule III to the Purchase and Sale Agreement is hereby replaced in its
entirety with Schedule III attached hereto.

 

--------------------------------------------------------------------------------

 

SECTION 2.Joinder.  Each New Originator hereby absolutely and unconditionally
agrees to become a party to the Purchase and Sale Agreement as an “Originator”
thereunder and to be bound by all of the provisions thereof, including the
provisions of Article IX thereof.  For greater certainty, each New Originator
hereby acknowledges that pursuant to (i) Section 1.1 of the Purchase and Sale
Agreement, on and after the date hereof it hereby sells all of its right, title
and interest in, to and under the Receivables, the Related Rights with respect
thereto and all proceeds of the foregoing to the Buyer and (ii) Section 1.5 of
the Purchase and Sale Agreement, it has granted and hereby grants a security
interest to Buyer in, to and under all of the New Originator’s right, title and
interest in and to: (A) the Receivables and the Related Rights now existing and
hereafter created by the New Originator transferred or purported to be
transferred under the Purchase and Sale Agreement, (B) all monies due or to
become due and all amounts received with respect thereto and (C) all books and
records of the New Originator to the extent related to any of the foregoing, to
secure the New Originator’s obligations under the Purchase and Sale
Agreement.  Upon effectiveness of this Amendment, each New Originator shall be
an “Originator” for all purposes of the Purchase and Sale Agreement and each of
the other Transaction Documents.  Each New Originator further acknowledges that
it has received copies of the Purchase and Sale Agreement and the other
Transaction Documents.  Each of the parties hereto hereby agrees that the
provisions of this Amendment are in all material respects equivalent in form to
the “Joinder Agreement” set forth as Exhibit C to the Purchase and Sale
Agreement.

SECTION 3.Representations and Warranties of the Originators.  Each of the New
Originators and the Existing Originators hereby represents and warrants as of
the date hereof as follows:

(a)Representations and Warranties.  The representations and warranties made by
it in the Purchase and Sale Agreement and each of the other Transaction
Documents to which it is a party are true and correct in all material respects
as of the date hereof unless such representations and warranties by their terms
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date.

(b)Enforceability.  The execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment, the RFA Amendment, the
Purchase and Sale Agreement (as amended hereby) and the other Transaction
Documents to which it is a party are within its organizational powers and have
been duly authorized by all necessary action on its part, and this Amendment,
the RFA Amendment, the Purchase and Sale Agreement (as amended hereby) and the
other Transaction Documents to which it is a party are (assuming due
authorization and execution by the other parties thereto) its valid and legally
binding obligations, enforceable in accordance with their terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

(c)No Event of Default. No Purchase and Sale Termination Event, Unmatured
Purchase and Sale Termination Event, Event of Default or Unmatured Event of
Default has occurred and is continuing, or would occur as a result of this
Amendment, the RFA Amendment or the transactions contemplated hereby or thereby.

SECTION 4.Effect of Amendment; Ratification.  All provisions of the Purchase and
Sale Agreement and the other Transaction Documents, as expressly amended and
modified by this Amendment, shall remain in full force and effect. After this
Amendment becomes effective, all references in the Purchase and Sale Agreement
(or in any other Transaction Document) to “this Agreement”, “hereof”, “herein”
or words of similar effect referring to the Purchase and Sale Agreement shall be
deemed to be references to the Purchase and Sale Agreement as amended by this
Amendment. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Purchase and Sale Agreement
other than as set forth herein. The Purchase and Sale Agreement, as amended by
this Amendment, is hereby ratified and confirmed in all respects.

SECTION 5.Effectiveness.  This Amendment shall become effective concurrently
with the effectiveness of the RFA Amendment, subject to the condition precedent
that the Administrative Agent shall have received counterparts to this Amendment
executed by each of the parties hereto.

 

--------------------------------------------------------------------------------

 

SECTION 6.Severability.  Any provisions of this Amendment which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 7.Transaction Document.  This Amendment shall be a Transaction Document
for purposes of the Receivables Financing Agreement.

SECTION 8.Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

SECTION 9.GOVERNING LAW AND JURISDICTION.

(a)THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF).

(b)EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE
BUYER, THE NEW ORIGINATORS, THE EXISTING ORIGINATORS AND THE SERVICER, THE
EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO EACH OF THE OTHER PARTIES
HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING (I)
IF BROUGHT BY THE BUYER, THE SERVICER, ANY NEW ORIGINATOR, ANY EXISTING
ORIGINATOR OR ANY AFFILIATE THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF
BROUGHT BY ANY OTHER PARTY TO THIS AMENDMENT, MAY BE HEARD AND DETERMINED, IN
EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT.  NOTHING IN THIS SECTION 9 SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING
AGAINST THE BUYER OR THE SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE
COURTS OF OTHER JURISDICTIONS.  EACH OF THE BUYER, EACH NEW ORIGINATOR, EACH
EXISTING ORIGINATOR AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING.  THE PARTIES HERETO AGREE THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

SECTION 10.Section Headings.  The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Purchase and Sale Agreement or any provision hereof or
thereof.

[Signature pages follow]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

LAMAR QRS RECEIVABLES, LLC,

as Buyer

 

 

By:

/s/ Jay L. Johnson

Name:

Jay L. Johnson

Title:

Executive Vice President and Chief

 

Financial Officer

 

 

LAMAR MEDIA CORP.,

as Servicer

By:

/s/ Jay L. Johnson

Name:

Jay L. Johnson

Title:

Executive Vice President, Chief

 

Financial Officer and Treasurer

 

Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

 

EXISTING ORIGINATORS:

LAMAR ADVERTISING OF MICHIGAN, INC.

LAMAR ADVERTISING OF YOUNGSTOWN, INC.

LAMAR ADVERTISING SOUTHWEST, INC.

LAMAR ELECTRICAL, INC.

LAMAR OCI SOUTH CORPORATION

LAMAR OHIO OUTDOOR HOLDING CORP.

LAMAR PENSACOLA TRANSIT, INC.

 

TLC PROPERTIES, INC.

 

By:

/s/ Jay L. Johnson

 

Name:

Jay L. Johnson

 

Title:

Executive Vice President ,Chief Financial

 

 

Officer and Treasurer

 

LAMAR CENTRAL OUTDOOR, LLC

THE LAMAR COMPANY, L.L.C.

 

By:

Lamar Media Corp., its Managing Member

 

 

By:

/s/ Jay L. Johnson

 

Name:

Jay L. Johnson

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

 

LAMAR ADVERTISING OF COLORADO

SPRINGS, L.L.C.

LAMAR ADVERTISING OF LOUISIANA, L.L.C.

LAMAR ADVERTISING OF SOUTH DAKOTA,

L.L.C.

LAMAR AIR, L.L.C.

LAMAR FLORIDA, L.L.C.

LAMAR OCI NORTH, L.L.C.

LAMAR TENNESSEE, L.L.C.

 

By:

The Lamar Company, L.L.C., its Managing Member

By:

Lamar Media Corp., its Managing Member

 

By:

/s/ Jay L. Johnson

 

Name:

Jay L. Johnson

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

 

LAMAR TEXAS LIMITED PARTNERSHIP

 

By:

The Lamar Company, L.L.C., its General Partner

By:

Lamar Media Corp., its Managing Member

 

By:

/s/ Jay L. Johnson

 

Name:

Jay L. Johnson

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

 

TLC FARMS, L.L.C.

TLC PROPERTIES, L.L.C.

 

By:

TLC Properties, Inc., its Managing Member

 

By:

/s/ Jay L. Johnson

 

Name:

Jay L. Johnson

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

LAMAR ADVANTAGE GP COMPANY, LLC

LAMAR ADVANTAGE LP COMPANY, LLC

TRIUMPH OUTDOOR HOLDINGS, LLC

 

 

 

By:

Lamar Central Outdoor, LLC, its Managing Member

By:

Lamar Media Corp., its Managing Member

 

 

 

By:

/s/ Jay L. Johnson

 

Name:

Jay L. Johnson

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

 

LAMAR ADVANTAGE OUTDOOR COMPANY,

L.P.

 

By:

Lamar Advantage GP Company, LLC, its General

 

Partner

By:

Lamar Central Outdoor, LLC, its Managing Member

By:

Lamar Media Corp., its Managing Member

 

 

 

By:

/s/ Jay L. Johnson

 

Name:

Jay L. Johnson

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

LAMAR ADVANTAGE HOLDING COMPANY

 

 

 

By:

/s/ Jay L. Johnson

 

Name:

Jay L. Johnson

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

 

LAMAR ADVERTISING OF PENN, LLC

 

 

By:

The Lamar Company, L.L.C., its Class A Member

By:

Lamar Media Corp., its Managing Member

 

 

By:

/s/ Jay L. Johnson

 

Name:

Jay L. Johnson

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

By:

Lamar Transit, LLC, its Class B Member

By:

Lamar TRS Holdings, LLC, its Managing Member

By:

Lamar Media Corp., its Managing Member

 

 

 

By:

/s/ Jay L. Johnson

 

Name:

Jay L. Johnson

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

 

LAMAR OBIE COMPANY, LLC

 

 

By:

Lamar Media Corp., its Class A Member

 

 

By:

/s/ Jay L. Johnson

 

Name:

Jay L. Johnson

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

By:

Lamar Transit, LLC, its Class B Member

By:

Lamar TRS Holdings, LLC, its Managing Member

By:

Lamar Media Corp., its Managing Member

 

 

 

By:

/s/ Jay L. Johnson

 

Name:

Jay L. Johnson

 

Title:

Executive Vice President, Chief

 

 

Financial Officer and Treasurer

 

Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

 

NEW ORIGINATORS

 

 

ASHBY STREET OUTDOOR CC LLC

ASHBY STREET OUTDOOR LLC

 

By:

/s/ Jay L. Johnson

 

Name:

Jay L. Johnson

 

Title:

Executive Vice President, Chief

 

 

Financial Officer and Treasurer

 

 

ASHBY STREET OUTDOOR HOLDINGS LLC

 

 

By:

/s/ Jay L. Johnson

 

Name:

Jay L. Johnson

 

Title:

Executive Vice President, Chief

 

 

Financial Officer and Treasurer

 

 

 

LAMAR-FAIRWAY BLOCKER 1, LLC

LAMAR-FAIRWAY BLOCKER 2, LLC

MAGIC MEDIA/LAMAR, LLC

FAIRWAY MEDIA GROUP, LLC

FAIRWAY OUTDOOR ADVERTISING, LLC

FAIRWAY OUTDOOR FUNDING HOLDINGS,

LLC

FAIRWAY OUTDOOR FUNDING, LLC

 

 

 

By:

/s/ Jay L. Johnson

 

Name:

Jay L. Johnson

 

Title:

Executive Vice President, Chief

 

 

Financial Officer and Treasurer

 

Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

 

Consented to:

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender

 

By:

/s/ Michael Brown

Name:

Michael Brown

Title:

Senior Vice President

 

Purchase and Sale Agreement